

	

		II

		109th CONGRESS

		1st Session

		S. 1987

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Reed introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  refundable tax credit for residential energy cost assistance and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Low-Income Home Energy Security Tax

			 Act.

		2.Refundable tax

			 credit for residential energy cost assistance

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

				

					36.Credit for

				residential energy cost assistance

						(a)General

				ruleIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this subtitle for the taxable year an amount

				equal to the lesser of—

							(1)33 percent of the

				amount paid or incurred for residential energy costs by the taxpayer for each

				month such individual is an individual during such taxable year, or

							(2)$300.

							(b)Income

				limitation

							(1)In

				generalThe amount allowable as a credit under subsection (a) for

				any taxable year (determined without regard to subsection (e)) shall be reduced

				(but not below zero) by an amount which bears the same ratio to the amount so

				allowable (determined without regard to this paragraph) as—

								(A)the amount (if

				any) by which the taxpayer's adjusted gross income exceeds $35,000 ($70,000 in

				the case of a joint return), bears to

								(B)$10,000.

								(2)Determination

				of adjusted gross incomeFor purposes of paragraph (1), adjusted

				gross income shall be determined without regard to sections 911, 931, and

				933.

							(c)Definitions and

				special rulesFor purposes of this section—

							(1)Residential

				energy costsThe term residential energy costs

				means, with respect to any principal residence of the taxpayer located in the

				United States for any month, the sum of—

								(A)the cost of any

				energy utility, plus

								(B)the cost of the

				purchase of any home energy fuel.

								(2)Reduction for

				grantsThe amount of residential energy costs which may be taken

				into account with respect to any month shall be reduced by any amount received

				by the taxpayer for such month for any residential energy cost under the

				Low-Income Home Energy Assistance program under title XXVI of the Omnibus

				Budget Reconciliation Act of 1981 (42 U.S.C. 8621 et seq.).

							(3)Principal

				residenceThe term principal residence has the same

				meaning as in section 121, except that—

								(A)no ownership

				requirement shall be imposed, and

								(B)the principal

				residence must be used by the taxpayer as the taxpayer’s residence during the

				taxable year.

								(4)Homeowners

				associationsThe application of this section to homeowners

				associations (as defined in section 528(c)(1)) or members of such associations,

				and tenant-stockholders in cooperative housing corporations (as defined in

				section 216), shall be allowed by allocation, apportionment, or otherwise, to

				the individuals paying, directly or indirectly, for the residential energy cost

				so incurred.

							(d)Inflation

				adjustment

							(1)In

				generalIn the case of any taxable year beginning after 2005,

				each of the dollar amounts contained in subsections (a)(2) and (b)(1)(A) shall

				be increased by an amount equal to—

								(A)such dollar

				amount, multiplied by

								(B)in the case

				of—

									(i)the dollar amount

				contained in subsection (a)(2), the fuel price inflation adjustment for the

				calendar year in which the taxable year begins, and

									(ii)the dollar

				amounts contained in subsection (b)(1)(A), the cost-of-living adjustment

				determined under section 1(f)(3) for the calendar year in which the taxable

				year begins by substituting calendar year 2004 for

				calendar year 1992 in subparagraph (B) thereof.

									(2)Fuel price

				inflation adjustmentFor purposes of paragraph (1)(B)(i)—

								(A)In

				generalThe fuel price inflation adjustment for any calendar year

				is the percentage (if any) by which—

									(i)the CPI fuel

				component for October of the preceding calendar year, exceeds

									(ii)the CPI fuel

				component for October of 2004.

									(B)CPI fuel

				componentThe term CPI fuel component means the fuel

				component of the Consumer Price Index for All Urban Consumers published by the

				Department of Labor.

								(3)Rounding

								(A)Credit

				amountIf the dollar amount in subsection (a)(2) (after being

				increased under paragraph (1)), is not a multiple of $10, such dollar amount

				shall be rounded to the nearest multiple of $10.

								(B)Income

				thresholdIf any dollar amount in subsection (b)(1)(A) (after

				being increased under paragraph (1)), is not a multiple of $50, such dollar

				amount shall be rounded to the next lowest multiple of $50.

								(e)Coordination

				with advance payments of creditWith respect to any taxable year,

				the amount which would (but for this subsection) be allowed as a credit to the

				taxpayer under subsection (a) shall be reduced (but not below zero) by the

				aggregate amount paid on behalf of such taxpayer under section 7529 for months

				beginning in such taxable year.

						(f)RegulationsThe

				Secretary may prescribe such regulations and other guidance as may be necessary

				or appropriate to carry out this section, section 6050U, and section

				7529.

						(g)Applicability

				of SectionThis section shall apply to residential energy costs

				paid or incurred after the date of the enactment of this section, in taxable

				years ending after such date and before January 1,

				2008.

						.

			(b)Advance payment

			 of creditChapter 77 of the Internal Revenue Code of 1986

			 (relating to miscellaneous provisions) is amended by adding at the end the

			 following new section:

				

					7529.Advance

				payment of credit for residential energy costs

						(a)General

				ruleThe Secretary shall establish a program for making payments

				on behalf of certified individuals to providers of residential energy (within

				the meaning of section 36(c)(1)) for such individuals.

						(b)Limitation on

				advance payments during any taxable yearThe Secretary may make

				payments under subsection (a) only to the extent that the total amount of such

				payments made on behalf of any individual during the taxable year does not

				exceed the amount of the credit allowable to such individual under section 36

				for the taxable year.

						(c)Certified

				individualFor purposes of this section, the term certified

				individual means any individual for whom a qualified residential energy

				costs credit eligibility certificate is in effect.

						(d)Qualified

				residential energy costs credit eligibility certificateFor

				purposes of this section, the term qualified residential energy costs

				credit eligibility certificate means any written statement if such

				statement provides such information as the Secretary may require for purposes

				of this section and is certified by the Low-Income Home Energy Assistance

				program official of the State in which such individual

				resides.

						.

			(c)Information

			 returnsSubpart B of part III of subchapter A of chapter 61 of

			 the Internal Revenue Code of 1986 (relating to information concerning

			 transactions with other persons) is amended by adding at the end the following

			 new section:

				

					6050U.Returns

				relating to credit for residential energy costs

						(a)Requirement of

				reportingEvery person who is entitled to receive payments for

				any month of any calendar year under section 7529 (relating to advance payment

				of credit for residential energy costs) with respect to any certified

				individual (as defined in section 7529(c)) shall, at such time as the Secretary

				may prescribe, make the return described in subsection (b) with respect to each

				such individual.

						(b)Form and manner

				of returnsA return is described in this subsection if such

				return—

							(1)is in such form

				as the Secretary may prescribe, and

							(2)contains—

								(A)the name,

				address, and TIN of each individual referred to in subsection (a),

								(B)the number of

				months for which amounts were entitled to be received with respect to such

				individual under section 7529 (relating to advance payment of credit for

				residential energy costs),

								(3)the amount

				entitled to be received for each such month, and

							(4)such other

				information as the Secretary may prescribe.

							(c)Statements to

				be furnished to individuals with respect to whom information is

				requiredEvery person required to make a return under subsection

				(a) shall furnish to each individual whose name is required to be set forth in

				such return a written statement showing—

							(1)the name and

				address of the person required to make such return and the phone number of the

				information contact for such person, and

							(2)the information

				required to be shown on the return with respect to such individual.

							The

				written statement required under the preceding sentence shall be furnished on

				or before January 31 of the year following the calendar year for which the

				return under subsection (a) is required to be

				made..

			(d)Conforming

			 amendments

				(1)Section

			 1324(b)(2) of title 31, United States Code, is amended by striking

			 or before enacted and by inserting before the

			 period at the end , or from section 36 of such Code.

				(2)Section 6103(l)

			 of the Internal Revenue Code of 1986 is amended by adding at the end the

			 following new paragraph:

					

						(21)Disclosure of

				return information for purposes of carrying out a program for advance payment

				of credit for residential energy costsThe Secretary may disclose

				to providers of residential energy for any certified individual (as defined in

				section 7529(c)) return information with respect to such certified individual

				only to the extent necessary to carry out the program established by section

				7529 (relating to advance payment of credit for residential energy

				costs).

						.

				(e)Clerical

			 amendments

				(1)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking the item relating to section 35 and

			 by adding at the end the following new items:

					

						

							Sec. 36. Credit for residential energy

				cost assistance.

							Sec. 37. Overpayments of

				tax.

						

						.

				(2)The table of

			 sections for chapter 77 of such Code is amended by adding at the end the

			 following new item:

					

						

							Sec. 7529. Advance payment of credit for

				residential energy

				costs.

						

						.

				(3)The table of

			 sections for subpart B of part III of subchapter A of chapter 61 of such Code

			 is amended by adding at the end the following new item:

					

						

							Sec. 6050U. Returns relating to credit for

				residential energy

				costs.

						

						.

				

